AMENDMENT TO AGREEMENT FOR WHOLESALE FINANCING
AND BUSINESS FINANCING AGREEMENT
 
    This Amendment is made to (i) that certain Agreement for Wholesale Financing
dated August 31, 2000, between ePlus Technology, inc. ("Dealer") and GE
Commercial Distribution Finance Corporation ("CDF"), as amended ("AWF) and (ii)
that certain Business Financing Agreement between Dealer and CDF dated August
31, 2000, as amended ("BFA").
 
    FOR VALUE RECEIVED, CDF and Dealer agree as follows:
 
1.  Section 2.1 of the BFA is hereby amended in its entirety to read as follows:
 
"2.1  Accounts Receivable Facility.  Subject to the terms of this Agreement, CDF
agrees to provide to Dealer an Accounts Receivable Facility of Thirty Million
Dollars ($30,000,000);provided, however, that at no time will the principal
amount outstanding under the Accounts Receivable Facility and Dealer's inventory
floorplan credit facility with CDF exceed, in the aggregate, One Hundred Twenty
Five Million Dollars ($125,000,000).  CDF's decision to advance funds will not
be binding until the funds are actually advanced."
   
In addition, subject to the terms of the AWF, CDF agrees to provide to Dealer an
inventory floorplan credit facility of One Hundred Twenty Five Million Dollars
($125,000,000.00); provided, however, that at no time will the principal amount
outstanding under Dealer's inventory floorplan credit facility with CDF and
Dealer's Accounts Receivable Facility exceed, in the aggregate, One Hundred
Twenty Five Million Dollars ($125,000,000.00).  CDF's decision to advance funds
will not be binding until the funds are actually advanced.
 

 
2.  Section 3.2 of the BFA is hereby amended to read as follows and, to the
extent applicable, the following provision shall also amend the AWF:
 
"3.2  Available Credit; Paydown.  On receipt of each Schedule, CDF will credit
Dealer with such amount as CDF may deem advisable up to the remainder of (i) (a)
eighty-five percent (85%) of the net amount of eligible Government Accounts
listed on such Schedule plus (b) eighty-five percent (85%) of the net amount of
Dealer's eligible Non-Government Accounts listed on such Schedule plus (c)
eighty-five percent (85%)  of the net amount of eligible Intercompany Lease
Receivables (as defined below) listed in such schedule up to a maximum of Four
Million Dollars ($4,000,000) (the amount determined by adding §3.2(i)(a) plus
§3.2(i)(b) plus §3.2(i)(c) is referred to herein as the 'Eligible Credit'),
minus (ii) the amount of Dealer's SPP Deficit (as defined below) under Dealer's
Agreement for Wholesale Financing (the 'AWF') with CDF as in effect from time to
time (the amount determined by subtracting §3.2(ii) from §3.2(i) is referred to
herein as the 'Available Credit').
   
Dealer's 'SPP Deficit' shall mean the product of (i) the percentage determined
by dividing (a) the amount, if any, by which Dealer's total current outstanding
indebtedness to CDF under the AWF as of the date of the Inventory Report (as
defined below) exceeds the Inventory Value (as defined below) as determined by,
and as of the date of, the Inventory Report, by (b) Dealer's total current
outstanding indebtedness to CDF under the AWF as of the date of the Inventory
Report, multiplied by  (ii) the from time to time outstanding indebtedness of
Dealer to CDF under the AWF.  Such SPP Deficit, if any, will remain in effect
for purposes of this Agreement until the preparation and delivery by Dealer to
CDF of a new Inventory Report.  Dealer will forward to CDF by the tenth (10th)
day of every month an Inventory Report dated as of the last day of the prior
month which specifies the total aggregate wholesale invoice price of all of
Dealer's inventory that is unsold and in Dealer's possession and control as of
the date of the Inventory Report.
   

 
1





The term Inventory Value is defined herein to mean one hundred percent (100%) of
the total aggregate wholesale invoice price of all of Dealer's inventory
financed by CDF under the AWF that is unsold and in Dealer's possession and
control as of the date of the Inventory Report and to the extent that CDF has a
first priority, fully perfected security interest therein; excluding therefrom
(i) all inventory drop shipped from Dealer's vendors directly to Dealer's
customers; (ii) all inventory in Dealer's possession that is subject to returned
merchandise authorizations issued by Dealer's vendors; and (iii) all inventory
that has been owned by Dealer for more than one hundred eighty (180) days from
the invoice date.
   
In addition, if Dealer's outstanding loans under Dealer's accounts receivable
credit facility as set forth in Section 2.1 of this Agreement at any time exceed
Dealer's Available Credit, Dealer will immediately pay to CDF an amount not less
than the difference between (i) Dealer's outstanding loans under Dealer's
accounts receivable credit facility as set forth in Section 2.1 of this
Agreement, and (ii) Dealer's Available Credit.
   
Furthermore, as an amendment to the AWF, in the event Dealer's SPP Deficit
exceeds at any time (i) Dealer's Eligible Credit, minus (ii) Dealer's
outstanding loans under Dealer's accounts receivable credit facility as set
forth in Section 2.1 of this Agreement, Dealer will immediately pay to CDF, as a
reduction of Dealer's total current outstanding indebtedness to CDF under the
AWF, the difference between (i) Dealer's SPP Deficit, and (ii)(a) Dealer's
Eligible Credit, minus (b) Dealer's outstanding loans under Dealer's accounts
receivable credit facility as set forth in Section 2.1 of this Agreement.  CDF
will loan Dealer, on request, such amount so credited or a part thereof as
requested provided that at no time will such outstanding loans exceed Dealer's
maximum accounts receivable credit facility as set forth in Section 2.1 of this
Agreement.  No advances or loans need be made by CDF if Dealer is in Default."
 


 
Dealer waives notice of CDF's acceptance of this Amendment.
 
           All other terms and provisions of the AWF and BFA, to the extent not
inconsistent with the foregoing, are ratified and remain unchanged and in full
force and effect.
 
           IN WITNESS WHEREOF, Dealer and CDF have executed this Amendment on
this  29th  day of October , 2007.
                                                                                   

  EPLUS TECHNOLOGY, INC.       By:   /s/ Steven J. Mencarini, CFO           
Steven J. Mencarini, Chief Financial Officer

                                                                      
 

 
GE COMMERCIAL DISTRIBUTION FINANCE
CORPORATION
      By:    /s/ David Mintert              David Mintert, Vice President of
Operations 

 
                                                    
2


                                 
                                                                                                                                                                     
                      